Citation Nr: 0900831	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  00-18 652A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder prior to December 7, 2006.

2.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder since December 7, 2006.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a total abdominal hysterectomy with history of 
right distal salpingectomy and dysfunctional uterine bleeding 
and anemia, since February 1, 1999.

4.  Entitlement to a rating in excess of 10 percent for left 
leg varicose veins.

5.  Entitlement to a rating in excess of 10 percent for right 
leg varicose veins.

6.  Entitlement to a rating in excess of 10 percent for 
costochondritis.

7.  Entitlement to an increased (compensable) rating for 
abdominal laparotomy scars.

8.  Entitlement to an increased (compensable) rating for 
tension/vascular headaches prior to October 6, 1998. 

9.  Entitlement to an effective date earlier than October 6, 
1998 for a 50 percent rating for headaches.

10.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1986, and from June 1989 to June 1994 with service 
in Southwest Asia from January 1991 to April 1991.  She 
served in the Reserves from 1986 to 1989.

These matters before the Board of Veterans' Appeals (Board) 
initially arose on appeal from a November 1999 rating 
decision, in which the Winston-Salem, North Carolina RO 
(Winston-Salem RO), in pertinent part, continued 
noncompensable ratings for headaches and for abdominal 
laparotomy scars; and assigned separate 10 percent disability 
ratings for right and left leg varicose veins and for 
costochondritis and a 30 percent rating for major depressive 
disorder, effective October 6, 1998.  In addition, the 
Winston-Salem RO also assigned a 100 percent rating for 
residuals of a total abdominal hysterectomy with history of 
right distal salpingectomy and dysfunctional uterine bleeding 
and anemia, effective October 1, 1998, and assigned a 30 
percent rating, effective February 1, 1999.  In an August 
2000 rating decision, the Winston-Salem RO denied entitlement 
to a TDIU.  Subsequently, the veteran's former attorney 
perfected appeals to issues 1 through 8.  The veteran's 
claims file was transferred to the Roanoke, Virginia RO 
(Roanoke RO) in December 2003.

In a July 2004 decision, the Board denied the veteran's 
claims for increased ratings for all of the above 
disabilities, except for headaches, and remanded the issue of 
entitlement to a TDIU for additional development.  In that 
decision, the Board granted a 50 percent rating for 
tension/vascular headaches.  

In a November 2004 rating decision, the Roanoke RO 
implemented the Board's decision and assigned a 50 percent 
rating for tension/vascular headaches, effective October 
6,1998, the date of receipt of the veteran's claim.  Later, 
the veteran's former attorney filed a notice of disagreement 
(NOD) with, and perfected an appeal to, the effective date 
assigned for the 50 percent rating.    

The veteran appealed the Board's July 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2005 Order, the Court granted the parties' Joint 
Motion for Remand (joint motion) and vacated that part of the 
Board's decision that denied increased ratings for the 
disabilities listed in issues 1 through 7 above, remanding 
the case for compliance with the joint motion.  In compliance 
with the Court's Order, the Board remanded issues 1 through 8 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice, and any additional 
development deemed warranted.  The case has been returned to 
the Board for further appellate consideration.

For the reasons expressed below, the issues of a rating in 
excess of 30 percent for major depressive disorder since 
December 7, 2006 and for a TDIU are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the AMC, in Washington, DC.  VA will notify the veteran if 
further action, on her part, is required.

As a final preliminary matter, the Board notes that the 
veteran was formerly represented by a private attorney, who 
has since retired.  Subsequently, she appointed the Virginia 
Department of Veterans Services as her representative.  The 
Board recognizes the change in representation.


FINDINGS OF FACT

1.  Prior to December 7, 2006, the veteran's major depressive 
disorder resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety and chronic sleep 
impairment.

2.  The veteran is presently receiving the maximum schedular 
rating for residuals of a total hysterectomy; there is no 
evidence of any unusual circumstances related to this 
disability.

3.  Varicose veins of the left leg are manifest by no more 
than subjective complaints of intermittent cramping and 
intermittent swelling with prolonged standing or walking and 
objective evidence of small, only slightly tortuous veins 
that empty easily with elevation of the leg.

4.  Varicose veins of the right leg are manifest by no more 
than subjective complaints of intermittent cramping and 
intermittent swelling with prolonged standing or walking and 
objective evidence of small, only slightly tortuous veins 
that empty easily with elevation of the leg.

5.  Costochondritis is primarily manifested by subjective 
complaints of daily pain in the right and left chest; and 
objective evidence of mild chest wall tenderness, 
particularly in the region of the sternum.

6.  Superficial abdominal laparotomy surgical scarring is 
asymptomatic, covers an area of less than 144 square inches, 
and causes no functional impairment.

7.  Prior to October 6, 1998, the veteran's tension/vascular 
headaches were not productive of characteristic prolonged and 
prostrating attacks occurring on an average of two to three 
times a week.

8.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased rating for the 
veteran's service-connected headache disability, between 
September 5, 1997 and October 6, 1998, the date of receipt of 
the veteran's claim for an increased rating for her 
tension/vascular headaches by the Winston-Salem RO.


CONCLUSIONS OF LAW

1.  Prior to December 7, 2006, the criteria for a rating in 
excess of 30 percent for major depressive disorder were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326(a), 4.1-4.7, 4.126, 4.130 
Diagnostic Code 9434 (2008).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a total abdominal hysterectomy with history of 
right distal salpingectomy and dysfunctional uterine bleeding 
and anemia, since February 1, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.116, Code 7618 (2008).

3.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.104, Diagnostic Code 7120 (2008).

4.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.104, Diagnostic Code 7120 (2008).

5.  The criteria for a rating in excess of 10 percent for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.71a, 
Diagnostic Code 5021, 4.73, Diagnostic Code 5321 (2008).

6.  The criteria for a compensable rating for abdominal 
laparotomy scars have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (effective August 30, 
2002); and 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(effective October 23, 2008).

7.  The criteria for a compensable rating for 
tension/vascular headaches prior to October 6, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.124a, Diagnostic Code 8100 (1998).

8.  The criteria for assignment of an effective date earlier 
than October 6, 1998 for a 50 percent rating for 
tension/vascular headaches have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating/TDIU cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, post-rating letters dated in April 2001, 
October 2003, March and January 2006, and May 2008 provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate her claims for TDIU/increased 
ratings and for an early effective date, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA 
consistent with the holdings in Pelegrini, Dingess/Hartman, 
and Vazquez-Flores.  After issuance of the notice described 
above, and opportunity for the veteran to respond, the 
December 2004 statement of the case (SOC) and the July and 
November 2007 and May 2008 supplemental statements of the 
case (SSOCs) reflect readjudication of the claims.  Hence, 
the veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
service treatment records, Social Security Administration 
(SSA) records, VA treatment records from multiple VA Medical 
Centers (VAMCs), and the reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and by her 
former attorney and her current representative, on her 
behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the increased rating and earlier 
effective date claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the matters 
decided herein.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
veteran or to have any effect on the matters decided on 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service connection was granted for major depression, 
costochondritis, varicose veins of both legs and for 
headaches in a September 1997 rating decision.  Service 
connection was also granted for status post salpingectomy 
with dysfunctional uterine bleeding, and anemia, and for 
laparotomy abdominal scars.  In October 1998, the current 
claim for increased ratings for her service-connected 
disabilities was received.  The November 1999 rating decision 
recharacterized the veteran's service-connected status post 
salpingectomy to include residuals of a total abdominal 
hysterectomy with history of right distal salpingectomy and 
dysfunctional uterine bleeding and anemia, assigning a 100 
percent rating, effective October 1, 1998, and a 30 percent 
rating, effective February 1, 1999.

VA treatment records, dating from October 1997 to July 1999, 
show that, following a fall down the stairs in late October 
1997, the veteran complained of an increase in headaches with 
dull pain from the left side of the neck to the left eye, in 
November 1997.  Examination of the ear, nose and throat (ENT) 
and the vascular system was essentially normal and the 
extremities showed no clubbing, cyanosis or edema.  The 
impression included hypertension and migraine.  A December 
1997 VA mental health progress note reflects that the veteran 
had been on desipramine for depression.  She indicated that 
she had been doing great.  The veteran denied feelings of 
depression, suicidal or homicidal ideation, hallucinations or 
delusions.  She was alert, coherent and oriented.  No 
anxiety, depression or thought disturbance was noted.  Her 
memory was intact; insight and judgment were good.  The 
impression was history of depression and she was assigned a 
Global Assessment of Functioning (GAF) score of 80.  

During a February 1998 VA gynecological (GYN) annual 
examination, the veteran complained of depression, fatigue, 
cramps, and blood clotting.  However, the examination was 
essentially normal, except for an assessment of dysmenorrhea.  
During a June 1998 VA outpatient visit, the veteran 
complained of migraines for three weeks, indicating that 
over-the-counter drugs provided full relief.  She also 
reported dizziness with ringing in the right ear and 
lightheadedness and leg cramps at night.  The physician noted 
that the veteran had a history of migraine headaches, that 
she had similar headache-pressure around head-at the time 
of the visit, that ENT and neurological examination was 
normal.  The impression was migraine headache with no 
improvement with Immitrex.  Fioricet was prescribed.  During 
a July 1998 GYN clinic follow-up, the veteran reported that 
her menses had gotten progressively worse since starting at 
age 7 and that she was unable to take NSAIDs and work as they 
made her very sleepy so she could not work.  The assessment 
included dysmenorrhea and possible endometriosis.  During a 
September 1998 VA primary care visit, the veteran complained 
of bad leg cramps at night and she was advised to keep her 
extremities elevated.  

An October 1998 VA hospital discharge summary report reflects 
that the veteran had a history of heavy menstrual periods 
with multiple clots, positive history of menometrorrhagia, 
positive pelvic pain, increased dysmenorrhea with dyspareunia 
for six years.  She was diagnosed with fibroids and her 
symptoms did not resolve with treatment from oral 
contraceptive pills or high-dose NSAIDs.  She was admitted 
for an exploratory laparotomy and for partial hysterectomy 
versus a total abdominal hysterectomy for fibroids and 
dysmenorrhea.  On October 1, 1998, the veteran underwent a 
total abdominal hysterectomy, exploratory laparotomy and 
adhesion lysis without complication.  A day later, the 
veteran complained of dull pain from the left chest wall 
without radiation, pressure or numbness.  Pain to palpitation 
was noted on the left chest wall which appeared to be 
musculoskeletal.  Two weeks following surgery, the veteran 
was still complaining of lower abdominal pain and tenderness.  
Examination revealed fascia was intact and a brown colored 
cuff with mild tenderness.  A week later, she was noted to 
have a 1-cm. defect in the incision to 2 centimeters deep 
with visible near edges granulating well.  The impression was 
healing well.  By October 29, 1998, the incision was noted to 
be smaller in width with depth of about 2 to 2.5 centimeters.  
A December 17, 1998 VA women's clinic progress note shows her 
abdominal incision was well healed.  

A November 1998 VA mental health note reflects that the 
veteran was taking desipramine for depression.  She reported 
feeling more depressed because her complaints had been 
ignored.  Following her October 1998 hysterectomy, she was 
had had frequent awakening to go to the bathroom.  She was 
alert and oriented with no anxiety or depression noted.  The 
impression was stable depression and a GAF score of 75 was 
assigned.
  
A January 1999 VA GYN examination report reflects that the 
veteran had recently undergone a total abdominal hysterectomy 
and lysis of adhesions in October 1998.  She had also had the 
distal portion of the fallopian tube removed after a right 
ectopic pregnancy and a subsequent hysterosalpingogram.  
Examination revealed a well-healed Pfannenstiel surgical 
incision on the abdomen.  There were some areas of 
discoloration on both sides of the abdominal incision caused 
by tape for the surgical dressing.  The examiner noted a 
normal postoperative GYN examination status post abdominal 
hysterectomy for uterine fibroids and problems with vaginal 
bleeding.

During a contemporaneous VA scar/muscle examination, the 
veteran reported that she had no complaints with regard to 
her abdominal surgeries.  She indicated that the scars 
themselves were healed and the muscles had been sore, but 
were no longer sore, with no known residual to the veteran.

A January 1999 VA vascular examination report reflects that 
the veteran was very sensitive to the appearance of her 
varicosities rather than symptoms.  While she had no history 
of symptoms, the veteran did describe some cramping, more 
prominent in the left leg than her right, and more evident 
when standing on her feet for a long period of time.  
Examination revealed bilateral superficial saphenous 
varicosities.  The left saphenous was slightly more prominent 
than the right.  There was no tenderness and no increased 
heat on palpation or edema.  Upon standing, the varicosities 
were more prominent, but disappeared with only subcutaneous 
venules when the legs were elevated.  The diagnosis was 
bilateral superficial saphenous varicosities.

During a January 1999 VA psychiatric examination, the veteran 
complained of sleep disturbance, moodiness and increased 
sensitivity.  She also reported feeling tired.  The veteran 
was neatly dressed and cooperative.  Examination revealed no 
looseness of associations or flight of ideas.  There were no 
bizarre motor movements or tics.  Her mood was described as 
friendly, but quite tearful.  She sobbed throughout much of 
the interview.  The veteran denied any delusions or 
hallucinations, ideas of reference or suspiciousness.  She 
was oriented in three spheres.  Her remote and recent memory 
was described as good, and her insight and judgment adequate.  
The diagnosis was major depression with an assigned GAF score 
of 60.

At a February 1999 VA primary care visit, the veteran 
reported frequent headaches, at least weekly, and sinus 
problems.  She also stated that she did not sleep through the 
night and had occasional heartburn.  Mild tenderness was 
found on palpation of the abdomen over her surgical scar.  
Musculoskeletal was noted as normal range of motion without 
tenderness.  No edema of the extremities was found.  The 
veteran had normal gait and muscle strength.  Neurological 
examination was intact without any abnormal involuntary 
movements; ENT examination was normal.  The assessment 
included migraine headaches and depression.

During a May 1999 mental health visit, the veteran reported 
that she was very depressed since her hysterectomy in October 
1998, and had been depressed off and on for eight years.  She 
felt worthless and was not sure if it was related to the 
inability to have children.  The veteran complained of daily 
depression, worse since January 1999.  Her symptoms included 
crying spells, poor concentration, poor motivation some days, 
and no pleasure in life.  She reported that she stayed in bed 
for days at a time except for showering, etc.  The veteran 
was not anxious and denied suicidal ideation, command or 
visual hallucinations.  She was not sleeping well but her 
appetite was good, gaining 60 to 70 pounds in the past four 
years.  The veteran reported that occasionally she heard her 
mother's voice or someone calling her name.  She admitted to 
drinking one glass of wine a week; she denied street drugs.  
The veteran had been married for two years and complained 
that her husband was not there for her.  She was a self-
employed cosmetologist and made handcrafted jewelry.  The 
veteran was alert and oriented to person, time and place.  On 
evaluation, her affect was full range.  She was depressed and 
crying.  The assessment was major depression.  A GAF score of 
65 was assigned.  

During a June 1999 VA mental health follow-up, the veteran 
reported that her depression symptoms had decreased since her 
last visit.  She stated that she did not have high self-
esteem and had problems dealing with the fact that she is 
black.  Her speech and behavior was normal and she was not in 
acute distress.  The veteran denied suicidal ideation and was 
well groomed.  Her mood was pleasant and she was cooperative 
and warm throughout the session.  At a follow-up later the 
same month, the veteran's mood had improved; she had improved 
motivation, energy and concentration.  She was having no 
crying spells.  Occasionally, she felt worthless.  The 
veteran reported that she was beginning to enjoy work as a 
cosmetologist.  She was not anxious, but was sleepy all the 
time.  If she napped, then she could not sleep at night.  
Appetite was good.  She denied suicidal ideation, 
hallucinations and alcohol use.  Her hygiene had improved.  
Her husband had been more supportive.  The veteran was alert 
and oriented to person, time and place.  Her affect was 
brighter and her mood improved.  However, she wrung her hands 
at times.  The impression was major depression.  A GAF score 
of 68 was assigned.

In July 1999, the veteran was seen in the VA emergency room 
for complaints of chest pain.  An electrocardiogram (EKG) was 
normal and cardiac origin was ruled out through a heart 
monitor.  A late July 1999 VA progress note reflects that 
chest wall pain was not elicited by palpation.  The 
assessment was gastric distress (chest pains)-probable, 
hypertension, and obesity.  She was seen in the mental health 
clinic around the same time.  At that time, the veteran 
reported that an increase in Zoloft had helped at first but 
she was still unable to concentrate and unable to sleep.  She 
was not depressed, but she was anxious when away from home 
(mild).  The veteran indicated that she had taken an extra 
Zoloft the previous week and became jittery and "wired".  
She felt that her shortness of breath was secondary to 
anxiety and fear.  Pain increased with deep breathing or 
raising of arm.  The veteran denied suicidal ideation or 
hallucinations, but admitted occasional alcohol use.  On 
examination, she was alert and oriented to person, time and 
place.  Her affect was bright.  Mood was pleasant and calm.  
The assessment was major depression.  A GAF score of 70 was 
assigned and she was prescribed Ambien in addition to Zoloft.  
During an individual therapy session, the veteran reported 
that she and her husband had been getting along better, and 
that she had not been feeling near as depressed as she did 
when she first started therapy sessions.  She scored minimal 
depressed on the Beck Depression Index Scale that was given 
to her by the social worker.  The veteran's speech and 
behavior was normal and she was in a pleasant mood.  She 
denied suicidal ideation and was not in acute distress.  The 
veteran was well groomed and oriented to person, time and 
place.  

During an October 1999 VA mental health follow-up, the 
veteran reported that she was taking her medications and 
doing well.  She was not depressed or anxious; she was able 
to control her anger.  The veteran was sleeping okay and had 
better control of her eating, having lost five pounds.  She 
denied alcohol use, hallucinations, or suicidal ideation.  
The veteran was frustrated about her husband's ex-wife 
charging bills on their accounts.  On observation, she was 
alert and oriented to person, time and place.  Her affect was 
bright.  Her mood was pleasant but frustrated.  The 
assessment was major depression.  A GAF score of 70 was 
assigned.  

During a November 1999 VA individual therapy session, the 
veteran reported that she was going "great".  The veteran 
scored a zero on the Beck Depression Index Scale, indicating 
minimal symptoms.  Her speech and behavior was normal.  Her 
mood bright and she was very well groomed.  The veteran 
denied suicidal ideation and was not in acute distress.  
Termination of therapy was discussed.  At a January 2000 
individual therapy session, the veteran reported that she was 
doing better.  Her speech and behavior was normal and she was 
not in acute distress.  Her mood was bright and she denied 
suicidal ideation.  In early February 2000, the veteran 
denied feeling depressed but complained of sleeping more than 
12 hours a day.  She admitted to decreased motivation and 
minimal improvement in concentration.  The veteran denied 
feeling hopeless and adhedonia.  She was not anxious and was 
sleeping well at night.  Her appetite fluctuated along with 
her weight within five to ten pounds.  She denied suicidal 
ideation, hallucinations and alcohol use.  Her cosmetology 
business was not working.  The veteran was alert, calm, and 
oriented to person, time and place.  Her affect was full 
range and her mood was mildly depressed.  The impression was 
major depression.  By mid-February 2000, the veteran reported 
that she had been feeling "down" the past few weeks, 
related to buying a house and her husband's poor credit 
rating.  Her speech and behavior was normal and she was not 
in acute distress.  Her mood was mildly depressed; she denied 
suicidal ideation.  In March 2000, the veteran reported that 
she was not sleeping as much in the day and was sleeping well 
at night.  She still felt depressed, with no improvement, and 
like an outcast in the neighborhood-seen as too direct.  
However, the veteran was not anxious or suicidal.  She denied 
hallucinations or alcohol use.  She was alert and oriented to 
person, time and place.  Her affect was full range; her mood 
was sad and tearful at times.  The assessment was major 
depression.  It was noted that the veteran was on Atenolol 
and was advised that this medication might cause depression.

In March 2000, she was seen for a VA GYN follow-up for 
urge/stress incontinence, particularly with coughing and 
sneezing.  The VA progress note also shows that the veteran's 
left-sided chest pain had improved.  

During an April 2000 VA primary care visit, the veteran's ENT 
evaluation was normal.  She had no stomach tenderness or 
edema of the extremities.  The veteran's gait and muscle 
strength were normal.  Except for the lumbosacral spine, she 
had normal range of motion of all joints without pain.  

During an April 2000 VA individual therapy session, the 
veteran reported that she walked 20 minutes twice a week on 
her treadmill and that walking had helped improve her 
outlook, having lost nine pounds in the past three weeks.  
She stated that she had been having trouble making herself 
leave the house, leaving the house only once in the past 
week.  The veteran said that it bothered her that her husband 
was a "work-a-holic".  She felt that she needed to be more 
assertive in telling friends "no".  On observation, the 
veteran was in a bright mood and was well groomed.  She was 
not in acute distress; she denied suicidal ideation.  At a 
May 2000 VA follow-up visit, the veteran reported that she 
and her husband had spent the last two weekends together and 
that he seemed more attentive and sensitive to her needs than 
before.  She had ridden her bike and had continued her 
walking routine.  The veteran was mildly depressed, but was 
not in acute distress.  She denied suicidal ideation.  

A November 2000 VA hospital record reflects that the veteran 
was admitted for depression and suicidal thoughts.  The 
discharge diagnoses included recurrent major depression with 
GAF scores of 40 on admission and 60 at the time of 
discharge.

During a September 2001 VA vascular examination, the veteran 
reported that her feet swelled when she stood for prolonged 
periods or when she walked for more than five minutes.  
Although she had been given support hose, the veteran did not 
use them because she found them uncomfortable.  She denied 
any surgery for varicose veins.  The examiner indicated that 
he had reviewed the veteran's claims file.  Examination 
revealed small dilated veins in the mid-thigh region of both 
legs.  There were similar dilations in the long saphenous 
system below each knee that were small, only slightly 
torturous and emptied easily.  There was no evidence of any 
deep vein problem.  The diagnosis was superficial bilateral 
varicose veins, with no sequela.

At a contemporaneous VA scar examination, the veteran's 
abdominal surgical scar was noted to be a well-healed lower 
abdominal transverse incision with the abdominal pannus 
hanging down a little over the incision.  No significant 
amount of tenderness was demonstrated.  The veteran's claims 
file was reviewed.

During a September 2001 VA orthopedic examination report, the 
veteran complained of intermittent mild or minimal tenderness 
in the costochondral region of both sides of the chest.  She 
described the tenderness as constant and varied only in 
intensity.  The examiner indicated that he had reviewed the 
veteran's claims file. Examination of the chest revealed 
normal breath sounds bilaterally.  Chest expansion was within 
normal limits; however, there was mild sensitivity in the 
costochondral junction on both sides of the sternum.  The 
diagnosis was mild costochondritis.

During a September 2001 VA GYN examination, the examiner 
noted that the veteran's claims file was reviewed and a 
remote history of right partial salpingectomy for an ectopic 
pregnancy.  The examination revealed a well-healed 
Pfannenstiel surgical incision scar.  The assessment was 
normal GYN examination status post a total abdominal 
hysterectomy for uterine fibroids.  

An October 2001 VA discharge summary shows the veteran was 
initially admitted to the psychiatric unit in late September 
2001.  During her admission, she was also treated for anemia 
caused by bleeding of unknown origin and right lower quadrant 
abdominal pain.  The discharge summary indicates that she was 
treated for mixed anxiety depression of fairly mild 
proportions related to problems at home with regard to money.  
There was no evidence of psychosis.  She was not suicidal or 
homicidal.  A GAF score of 40 was assigned on admission, and 
60 on discharge.

During a December 2001 VA mental health follow-up, the 
veteran felt upset that she got lost on her way to the VAMC, 
which she blamed on her husband's faulty directions.  
Initially, she was upset and tearful, but this resolved over 
the course of the interview.  The veteran said that she 
simply needed someone to talk to.  She described a history of 
domestic violence, but with demonstrated ability to 
appropriately use emergency services.  She was neat in 
appearance, pleasant and cooperative.  Although she was 
tearful at times, she quickly composed herself.  Eye contact 
was good.  Affect was full range and appropriate to the 
situation.  Mood was described as angry.  Speech was slightly 
pressured.  Thought processes were circumstantial and content 
was negative for suicidal/homicidal ideation; but positive 
for auditory hallucinations-hearing her name called-and 
visual hallucinations-seeing spiders.  She was not in 
distress.  No evidence of delusional behavior was found.  
Judgment and insight was fair; and sensorium was intact.  
Cognition was normal.  She got 30 of 30 right on a mini 
mental status examination.  The diagnosis was history of 
depression and a GAF score of 41 was assigned.

At a January 2002 VA follow-up, the veteran reported that she 
was leaving her husband and that she was doing okay.  She 
indicated that she might leave the area.  Physical 
examination was essentially normal.  A January 2002 VA 
emergency room note reflects that the veteran was seen for 
renewal of medicines.  She had had several recent stressors, 
including her husband's extra-martial affair, financial 
difficulty, and no job.  She left her husband and had been 
living with relatives in Virginia since.  The veteran felt 
depressed with decreased energy level.  She had trouble 
sleeping at night, waking up about seven times a night with 
three to four hours of sleep.  The veteran had lost 10 pounds 
in three months.  She felt hopeless and helpless, admitting 
to suicidal ideation but no plan.  The veteran stated that 
she was dependent on her husband financially as she had not 
had a job since 1995.  She claimed her arthritis and varicose 
veins made it impossible to stand or walk for a long time at 
work.  The veteran drank wine every night and used marijuana 
occasionally.  Examination showed mild varicose veins.  She 
was neatly dressed, alert, oriented, relevant, and coherent.  
Her mood was mildly depressed.  The assessment was 
maladjustment disorder versus depression.  The veteran was 
seen a month latter.  She reported still feeling depressed, 
but no current suicidal or homicidal ideation.  On 
examination, she was alert, oriented, and well dressed and 
groomed.  She had good eye contact and speech was normal.  
The veteran was sad and tearful.  The assessment was rule out 
bipolar disorder, rule out depression.

During a March 2002 telephone call to the VAMC, the veteran 
reported that she had been on Lithium for two weeks and her 
restlessness had increased as well as inability to rest 
effectively.  She complained of a new episode of heart 
palpitations and increased anxiety feeling for six hours.  An 
April 2002 VA mental health note shows that Lithium was 
stopped because of anxiety and palpitations.  The veteran 
reported still feeling down and not sleeping well with some 
anxiety.  She denied hallucinations, mania, alcohol and drug 
use, and suicidal or homicidal ideation.  Ambien was not 
helping.  The assessment was mild depression.  A May 2002 VA 
outpatient visit reflects complaints of urinary stress 
incontinence since hysterectomy.  Neurological examination 
was normal and the extremities showed no edema.  The veteran 
indicated that her depression was controlled.

At a June 2002 VA initial mental health visit, the veteran 
reported that she had filed for divorce from her third 
husband, had no family support, and was living with a friend.  
Her mood was depressed and tearful; her affect was depressed.  
Thought processes were cogent and organized.  No 
hallucinations or delusions were found.  Her insight and 
judgment was fair.  The veteran denied suicidal and homicidal 
ideation.  The assessment was major depression.  A GAF score 
of 55 was assigned.  Six days later, the veteran reported 
that she felt better; had been praying a lot; and saw that 
things were not as bad as she first thought.  She indicated 
that her male friend was very encouraging and that she was 
becoming close to his daughter.  She reported improved sleep 
and that she was exercising.  The veteran was alert and 
oriented to person, time and place.  Affect was full range.  
Her mood was euthymic; thoughts were cogent.  No delusions 
were noted.  The veteran denied hallucinations and suicidal 
and homicidal ideation.  The assessment was veteran with 
improved mood; history of relationship problems; no acute 
distress.  About two weeks later, the veteran reported that 
she was nervous about an upcoming visit to see her ex-husband 
and to get her belongings.  She talked about the friends that 
were helping her and her frustration because her husband had 
not given her part of the allowance for the month.  The 
veteran was depressed and tearful at times.  At an August 
2002 VA mental health follow-up, the veteran indicated that 
she was having a difficult time going through her divorce and 
her move and that she was interested in counseling.  She was 
oriented to person, time and place.  Affect was depressed; 
her mood was sad.  Thoughts and speech were organized and 
goal-directed.  No delusions were noted.  The veteran denied 
hallucinations and suicidal and homicidal ideation.  Her 
insight and judgment was fair to poor.  She was given a GAF 
score of 55.  During two September 2002 VA mental health 
visits, the veteran stated that she was not feeling well, but 
denied suicidal or homicidal ideation.  She reported anger 
problems if someone said the wrong things and described a 
recent anger outburst with her boyfriend.  The veteran 
indicated that she was having difficulty getting cosmetology 
jobs.  She saw guardianship of her boyfriend's grandson as a 
bright spot in her life.  The veteran complained of mood 
swings and insomnia and wanted an increase in medications.  
Her mood was labile; she was tearful at times; and she 
frequently changed topics.

During a September 2002 VA psychiatric examination, the 
veteran reported having filed for divorce from her third 
husband and that she was living with a boyfriend, whom she 
had known for seventeen years, and his grandson.  She 
described her current activities as being basically a 
housekeeper.  She also reported that she was sleeping better 
with medication.  The examiner noted that her claims file had 
been reviewed and that the veteran did not appear guarded or 
inappropriate during the interview.  During mental status 
examination, she was pleasant and polite, answered questions 
fully, and did not appear guarded or inappropriate.  She was 
well-oriented in all spheres.  Her affective responses were 
generally appropriate and within a good range, without any 
dramatic displays.  She verbalized a general mood of 
depression that made her depend on medications for relief.  
The veteran reportedly had never experienced delusions or 
hallucinations.  She denied suicidal thoughts since her 
hospitalizations in the last two years.  Her insight and 
judgment was fair.  The diagnostic impression was recurrent 
major depression with full inter-episodic recovery.  The 
examiner opined that she had mild to moderate occupational 
and social impairment and assigned a GAF score of 55.

During an October 2002 VA mental health visit, the veteran 
reported that she was tired of taking care of her boyfriend 
and his cousin and that she was also taking care of his 
grandson.  She did not like the chores of a wife and was 
thinking through her priorities and was considering moving to 
her mother's place if her boyfriend did not understand her 
needs.  The veteran was oriented to person, time and place.  
Affect was bright.  Her mood was euthymic; thoughts were 
cogent and focused on problems with the relationship.  No 
delusions were noted.  The veteran denied hallucinations and 
suicidal and homicidal ideation.  Her insight and judgment 
was fair.  She was given a GAF score of 58.  An October 2002 
VA GYN evaluation was normal.  

At a November 2002 VA mental health follow-up, the veteran 
stated that she was doing okay and that she enjoyed caring 
for her boyfriend's grandson.  She indicated that overall 
things were good at home and she and her boyfriend were 
communicating more.  She denied suicidal and homicidal 
ideation.  The assessment was appropriate, no change, and in 
no acute distress.  During a January 2003 VA mental health 
visit, the veteran reported that she was doing good, feeling 
good and had no problems.  She was happy that things were 
going well and medication was helping.  The veteran continued 
to have mood swings and stated that she had been sleeping a 
lot and was drowsy.  Her affect brightened as she talked 
about caring for her boyfriend's grandson and the void he 
filled in her life.  She was oriented to person, time and 
place.  Affect was bright.  Her mood was happy; thoughts were 
cogent and organized.  She was hyperverbal.  No delusions 
were noted.  The veteran denied hallucinations and suicidal 
and homicidal ideation.  Her insight and judgment was fair.  
She was given a GAF score of 60.  During an April 2003 
telephone call to the VAMC, the veteran complained of 
increased stress related to the war and relationship problems 
with her boyfriend, indicating that she tried to stay in the 
relationship for the sake of his grandson.  She was not sure 
if she would return.  The veteran was staying with her best 
friend in Virginia and stated that she could not tolerate her 
family then.  She was hyperverbal, borderline, and in no 
acute distress.

At a May 2003 VA outpatient physical, the veteran denied 
flank pain, dysuria or hematuria.  She denied mood swings, 
depression or suicidal thoughts.  She was alert and oriented 
to person, time and place.  Physical examination was 
essentially within normal limits.  During a June 2003 VA 
mental health follow-up, the veteran reported that she was 
doing terrible.  She stated that she was upset because the 
Trazodone made her groggy and her Klonopin expired in April.  
The veteran reported increased anxiety because of personal 
problems and not getting along with her boyfriend.  The 
veteran described sleep as poor and reported that she had 
told her boyfriend that she was leaving him.  She expressed 
no suicidal or homicidal ideation.  Her mood was labile.  The 
veteran had lots of complaints; and seemed to calm down after 
venting and redirection.

In an October 2003 SSA decision, an administrative law judge 
(ALJ) determined that she was disabled only for the period 
from November 1, 2000 through May 28, 2002, due to obesity, 
depression, anxiety, headaches, varicose veins of the lower 
extremities, and chronic musculoskeletal pain.

At a November 2003 VA outpatient visit, the veteran stated 
that she was extremely depressed with increased fatigue and 
hypersomnolence of an estimated 16 hours per day.  She was 
positive for anhedonia and social isolation but denied 
suicidal or homicidal ideation.  The veteran reported a 
history of "crazy happy" and of left-sided costochondritis 
of short duration with discomfort when raising hands and 
performing strenuous work.  Physical examination was 
essentially normal.  The assessment included recurrent major 
depression and costochrondritis.

During a February 2004 VA outpatient visit, the veteran 
denied chest pain.  She was alert and oriented to person, 
time and place.  Her extremities showed no edema.  During a 
February 2005 telephone call to the VAMC, the veteran 
reported that she was depressed and that she was not 
motivated to do anything.  She denied suicidal or homicidal 
ideation.  When she was seen by VA in March 2004, the veteran 
had been out of medications for three weeks and out of 
antidepressants for even longer.  Physical examination was 
essentially normal.  She was given prescriptions for 
costochondritis and depression.  During an April 2004 VA 
mental health session, the veteran reported feeling down and 
sad.  She denied hallucinations, paranoia, alcohol or drug 
use, and suicidal and homicidal ideation.  On evaluation, she 
was appropriately groomed and cooperative.  The veteran was 
alert and oriented to all spheres.  Her activity was normal; 
her speech was fluent; and her affect was appropriate.  Mood 
was depressed.  Thought flow was spontaneous; no abnormality 
was found in perception or thought content.  Judgment and 
insight were good.  The diagnoses included recurrent major 
depression.  She was given a GAF score of 60.

At an April 2005 VA women's clinic intake, the veteran 
complained of hot flashes, night sweats, urinary urgency, 
frequency, and incontinence.  During a subsequent VA GYN 
consult, the veteran's stomach was soft and nontender without 
organmegaly.  Extremities were negative for edema.  The 
assessment was normal GYN examination status post total 
abdominal hysterectomy.  An April 2005 VA outpatient 
evaluation was essentially normal with no sensory or motor 
deficits noted. 

An August 2005 VA mental health follow-up note shows that the 
veteran was happy about buying a new car.  She was compliant 
with her medications with no side effects and her depression 
was better.  The veteran denied alcohol or drug use, sleep 
problems, and suicidal and homicidal ideation.  She was 
unemployed and lived alone on disability.  The diagnosis was 
major depressive disorder.  She was assigned a GAF score of 
60.

At a September 2005 VA urology consult, the veteran 
complained of urinary incontinence, frequency and urgency, 
with nocturia four to five times at night and daytime 
frequency every two hours.  She denied urge incontinence, 
hematuria, dysuria, straining to void, and urinary tract 
infections, but reported leakage with coughing and laughing.  
The veteran occasionally wore pads only if she would be in 
social situations where she did not want to be wet.  The 
assessment included stress urinary incontinence secondary to 
previous surgery and urinary frequency and nocturia.

During a January 2006 VA psychiatric follow-up, the veteran 
reported that she was going to be evicted so she was stressed 
and tearful.  She denied alcohol or drug use and suicidal and 
homicidal ideation.  The veteran declined therapy.  No 
psychosis was noted.  Except for a right knee ligament tear, 
a March 2006 VA physical evaluation was essentially normal.

At an April 2006 VA women's clinic intake, the veteran 
complained of frequent hot flashes/night sweats and urinary 
frequency.  During a subsequent VA GYN consult, the veteran's 
stomach was soft and nontender without organmegaly.  
Extremities were negative for edema.  The assessment was 
normal GYN examination status post total abdominal 
hysterectomy. 

During a May 2006 VA mental disorders examination, the 
veteran reported that she could not afford to pay for gas for 
her car so she could not attend individual therapy sessions.  
She complained of fatigue, sleeping excessively, withdrawal 
from friends, and lack of interest in leisure activities and 
hobbies.  The veteran ate for comfort.  She reported that her 
symptoms ranged from mild to severe with suicidal ideation 
two to three times a week; she slept in two to three hour 
increments.  Weekly visits with her sister elevated her mood.  
On examination, she was clean, neatly groomed, and 
appropriately and casually dressed.  Psychomotor activity was 
unremarkable, but she was fatigued.  Speech was spontaneous, 
clear and coherent.  She was cooperative, friendly, relaxed, 
and attentive.  Her mood was depressed; her affect was 
appropriate.  She was oriented to person, time and place.  
Thought process and content was unremarkable.  The veteran 
understood the outcome of behavior and that she had a 
problem.  She was of average intelligence.  The veteran slept 
excessively and preferred to remain isolated from others.  
She did not have obsessive or ritualistic behavior or panic 
attacks.  Her impulse control was good.  She denied homicidal 
ideation but suicidal thoughts were frequent.  Remote memory 
was mildly impaired, while recent and immediate memory was 
normal.  The veteran was competent.  She had held a few jobs 
for short periods of time; she obtained a cosmetology license 
in 1995 and worked briefly cutting hair.  The veteran had 
been unemployed between 5 and 10 years, due to depression and 
back and knee pain.  The examiner noted that the veteran 
would benefit from psychotherapy and, if her pain causing 
conditions could be treated, then it was felt that she would 
be able to return to some form of gainful employment.  The 
assessment was mild to moderate major depressive disorder.  
She was assigned a GAF score of 56, both current and over the 
past two years.  The examiner added that the veteran had not 
worked since her 1998 hysterectomy.  She had been married 
four times and the fourth marriage was in 2004.  The veteran 
was separated from her fourth husband and received no support 
from him.  She appeared convinced that she was unable to 
work, but it was felt that she had the capacity to work if 
her depression and pain issues got some degree of resolution.  
The examiner noted that the veteran might tend to 
overdramatize or overreact to perceived crises in her life, 
which was consistent with her perceived inability to return 
to gainful employment due to what she perceived to be 
overwhelming physical and psychological problems.  Decreased 
efficiency, productivity, reliability, and inability to 
perform work tasks was only during periods of stress and was 
mild or transient in nature.

A May 2006 VA general medical examiner indicated that neither 
the examination, claims file nor her interview with the 
veteran revealed that the veteran was not being held from 
work due to her service-connected headaches, costochondritis, 
residuals of her hysterectomy, or her abdominal laparotomy 
scars.  The veteran asserted that her service-connected 
varicose veins also kept her from being employed, claiming 
that they were tender and her legs swell when she stands or 
walks for any significant period of time.  On examination, 
her varicose veins were superficial, mildly tender to 
palpation, and non-thombosed.  She had never had surgery.  
There was no swelling of her legs.  She was able to walk in 
and out of the office using a single-point cane which she was 
using for a knee issue.  The examiner opined that the 
veteran's service-connected varicose veins were not keeping 
her from having any type of employment since she could sit 
and stand and elevate her legs at certain jobs which would 
accommodate her.  After discussing the veteran's service-
connected depression with the other VA examiner, both of them 
felt that with proper treatment and follow-up, the veteran 
would be able to be employed with management of her 
depression being the major reason that she was unable to be 
employed currently.  On examination, her back revealed no 
paraspinal spasm, normal reflexes and sensation.  She was 
tender to palpation all along the thoracic areas to the L2 
area and on either side, especially the right buttock, to 
deep palpation.  The veteran had normal range of motion of 
the spine, but did have pain with side bending at 30 degrees 
to the right; otherwise no discomfort.  Fatiguing the veteran 
caused no change in range of motion from pain, fatigue, 
weakness, or lack of endurance.  The strength of her 
extremities was normal.  Although magnetic resonance imaging 
(MRI) revealed a tear of the right medial meniscus and an 
abnormality of the anterior cruciate ligament, there was no 
evidence of any injury to her knees in service that would 
have precipitated this issue.  Therefore, after review of the 
veteran's file, examination of the veteran and discussion 
with the mental disorders examiner, it was the examiner's 
opinion that it is less likely as not that the veteran's 
service-connected disabilities, either individually or in 
concert, render her unable to obtain or retain substantial 
gainful employment.  Therefore, they felt that the veteran 
was employable with treatment for her depression primarily as 
well as continued treatment of her nonservice-connected back 
strain and right knee condition. 

A July 2006 VA mental health note reflects that the veteran 
had moved in with her mother and was still depressed.  She 
was medication compliant without side effects.  Her 
medications helped with her depression.  The veteran denied 
alcohol or drug abuse and suicidal or homicidal ideation.  No 
psychosis was noted.  Symptoms were moderate and a GAF score 
of 60 was assigned.  Prior to knee surgery the same month, an 
admission physical showed left chest wall pain and varicose 
veins; otherwise, it was essentially normal.

In December 2006, the veteran was hospitalized at the VAMC 
for five days for depression and substance abuse (cocaine).  
She was admitted for suicidal ideation with thoughts of 
overdosing on her prescribed medications but without intent.  
The veteran felt her life was hopeless and that there were 
things that she could not talk to her psychiatrist about.  
She denied homicidal ideation, hallucinations or any symptoms 
of mania.  However, the veteran admitted to intermittently 
doing crack cocaine and stated that she needed some kind of 
substance abuse program to help her get off of it, having 
been using crack cocaine for the past two years.  She 
admitted to a prior unsuccessful suicide attempt three months 
earlier, for which she did not seek treatment.  The veteran 
denied chest pain.  On admission, she had crying spells, and 
trouble making decisions and sleeping.  She denied difficulty 
with work, fatigue, sex life, and social withdrawal.  
Physical examination was essentially normal.  On mental 
status examination, she was poorly groomed and unkempt.  Her 
attitude was guarded; mood was depressed, despairing and 
anxious.  Her speech was fluent, relevant, coherent, 
emotional and soft.  Affect was depressed.  Thought flow was 
spontaneous.  No abnormality was found in perception or 
thought content.  Judgment and insight was fair.  She was 
alert and oriented to all spheres.  The diagnoses included 
major depressive disorder versus substance-induced mood 
disorder, cocaine abuse, and post-traumatic stress disorder 
(PTSD).  A GAF score of 35 was assigned on admission.  At 
discharge, she was noted to be improved and stable.  

During a December 2006 VA primary care follow-up, the veteran 
reported living with her mother since February, which caused 
some stress.  Her weight was down by ten pounds since July 
and she was working on diet and exercise.  She was doing well 
on Celexa for depression.  Physical examination was 
essentially normal.

A February 2007 VA mental health notes reflects that the 
veteran was using drugs to deal with her problems.  She 
stated that she had difficulty being around large numbers of 
people and tended to isolate herself, unless there is 
something that she needs.  Veteran reported continued 
difficulty with her mother, noting that she cannot tolerate 
the strong negative feedback that she receives from her 
mother on a regular basis.  The assessment was depression.  

On February 28, 2007, the veteran was admitted to the VA 
inpatient substance abuse rehabilitation and recovery 
treatment program (SARRTP) at the Richmond VAMC for a period 
of 35 days with a history of cocaine, alcohol and nicotine 
dependence.  The day before, her urine tested positive for 
having used cocaine, thus her admission was cancelled.  She 
began drinking at the age of 16 and began using cocaine at 
the age of 20, which she used several times a week for years.  
On admission, she indicated problems with sleep disturbances 
and fatigue.  She was appropriately dressed, pleasant, 
cooperative, and in no acute distress with good eye contact.  
Mood was euthymic.  Her speech was fluent, relevant, and 
coherent.  Affect was appropriate.  Thought flow was 
spontaneous, logical and goal-directed.  No abnormality was 
found in perception or thought content.  Judgment and insight 
was good.  She was alert and oriented to all spheres.  The 
veteran denied suicidal or homicidal ideation.  The diagnoses 
on admission included cocaine, alcohol and nicotine 
dependence; major depressive disorder versus substance-
induced mood disorder; PTSD; and military sexual trauma.  Her 
symptoms were moderate and she was assigned a GAF score of 
55.

Following a January 2007 VA spine examination, in a March 
2007 rating decision, the Roanoke RO granted service 
connection for low back strain, myofascial pain syndrome, and 
assigned an initial rating of 20 percent, effective July 25, 
2006.

During a March 2007 VA GYN consult, the veteran's stomach was 
soft and nontender without organmegaly.  Extremities were 
negative for edema.  The assessment was normal GYN 
examination status post total abdominal hysterectomy. 

On March 7, 2007, the veteran complained of chest pain.  
However, an EKG and her cardiac enzymes was within normal 
limits and a computer tomography (CT) of the chest was 
negative for pulmonary embolus.  The impression was chest 
pains of uncertain etiology.  The veteran was seen the 
following day by her primary care physician.  On examination, 
she was alert and in no acute distress.  There was trace 
edema in the lower extremities, no more than that.  The 
vertebrae were nontender to palpation.  An MRI of the spine 
revealed mild degenerative disc disease and facet 
arthropathy.  A March 16, 2007 addiction therapy attending 
note reflects that the veteran felt low and complained of 
lack of sleep and headache.  Mental status examination was 
unremarkable.  

At the time of discharge from the SARRTP, the veteran was 
improved and psychiatrically stable.  Her affect was 
appropriate.  The veteran was appropriately groomed.  Speech 
was fluent and relevant.  Mood was euthymic.  Her attitude 
was cooperative, attentive, and interested.  Her speech was 
fluent and relevant.  Thought flow was spontaneous, normal, 
linear, logical, and goal-directed.  No abnormality was found 
in perception or thought content.  Judgment was fair; insight 
was good.  The veteran denied suicidal or homicidal ideation.  
She was assigned GAF scores of 55 and 58, improved.  She 
successfully completed the program and did not complain, or 
exhibit any signs or symptoms, of withdrawal during 
rehabilitation.  The veteran was cooperative and got along 
well with peers and staff.  Her depression was well 
controlled on medication.  She was active and cooperative 
with no signs or symptoms of vegetation during the program.  
Her low back pain was controlled on medication.  

The veteran was admitted to the substance abuse day treatment 
center at the Hampton VA domiciliary at the time of her 
discharge from the inpatient SARRTP on April 3, 2007 through 
July 9, 2007.  About a week after admission during a sexual 
trauma consult, the veteran scored a 36 on the Beck 
Depression Inventory II, which placed her in the severe 
depression range.  She reported feelings of sadness and 
hopelessness, isolation, anhedonia, increased guilt re past 
events, difficulty falling asleep and staying asleep, 
inability to concentrate, crying spells, and suicidal 
ideation without plan or intent.  The veteran also reported 
recurrent and intrusive thoughts about past trauma, recurrent 
distressing dreams, intense psychological and physiological 
trauma, recurrent distressing dreams, intense psychological 
and physiological response to things that remind her of past 
trauma, avoidance of trauma, feeling numb and unable to 
experience her feelings, irritability and outbursts of anger, 
hypervigilence, anxious around a group of people, and an 
exaggerated startle response to people touching her or 
walking up to her.  She had graduated from high school and 
had complete 1 1/2 years of college.  Employment consisted of 
child care provider, waitress, and heavy wheel mechanic 
during her military career.  She had been married four times 
and was currently single.  On mental status examination, the 
veteran was disheveled with adequate hygiene.  Speech was 
goal-directed and coherent with adequate articulation, tone, 
and volume.  She was highly cooperative; her mood was anxious 
and her affect sad.  Thought pattern was coherent.  She 
denied delusions, hallucinations and homicidal ideation.  The 
veteran reported flashbacks of military rapes.  Insight, 
intellect and judgment was adequate.  The impression included 
severe, recurrent major depressive disorder without psychotic 
features; PTSD; and substance dependence, in early partial 
remission (42 days at time of assessment).  A GAF score of 45 
was assigned.  

The veteran's July 2007 VA domiciliary discharge note 
reflects that she participated in the drug abuse program 
throughout her stay and that her response to treatment was 
satisfactory and that she has the necessary skills to 
maintain her sobriety and family members are supportive.  
With regard to major depressive disorder, she continues to 
comply with medication.  She had been accepted to the Oxford 
House in Hampton for housing and the VA domiciliary aftercare 
program.  Discharge diagnoses included cocaine and alcohol 
dependence, in a controlled environment; cannabis abuse, in a 
controlled environment; severe, recurrent major depressive 
disorder; and PTSD.  She was given a GAF score of 45.

In a July 2006 rating decision, the Roanoke RO denied the 
veteran's claim for service connection for PTSD.  She did not 
appeal this decision.

An August 2007 VA individual therapy note reflects that the 
veteran was living at the Oxford House to facilitate her 
recovery from alcohol and drug abuse; that she uses her 
religious beliefs and practices to help control her anger 
with fellow residents.  Diagnoses included major depressive 
disorder and PTSD due to military sexual trauma rapes.  Her 
moderately fast-paced speech pattern remained organized.  
Affect was anxious but more positive as she gains confidence 
in her recovery program.  

During an October 2007 VA mental disorders examination, the 
veteran reported mood swings, memory problems, 
disorientation, difficulty focusing, distractibility, stress, 
fatigue, hypersomnia, anger, and substance abuse (recovering, 
clean 7 months).  She reported not being able to maintain a 
stable or healthy relationship.  The veteran blamed the 
military for all her problems, where she encountered racism, 
sexual assault, and harassment every day and felt that she 
always had to work harder than her white counterparts.  On 
evaluation, she was clean, neatly groomed, and appropriately 
and casually dressed.  Speech was spontaneous; affect was 
blunted and tearful at times.  Her mood was depressed and 
angry.  Her attitude towards the examiner was cooperative, 
friendly, and guarded.  She was oriented to person, time and 
place.  Although her thought content and process was 
unremarkable, the veteran reported problems with memory, 
attention, comprehension, expression, and problem solving.  
The veteran understood outcome of behavior and that she has a 
problem.  She suffers from hypersomnia.  The veteran admitted 
to anger related to situations and other people living in the 
recovery house where she lives, but denied acting out on her 
feelings.  She had no obsessive/ritualistic behaviors, 
homicidal ideation or hallucinations.  The veteran did not 
appear to have panic attacks, but had general anxiety and 
fear, and anxiety associated with dreams of being chased, 
war, and battle.  She admitted to suicidal ideation without 
intent or plan.  Impulse control was fair.  She was able to 
maintain minimum personal hygiene.  Remote memory was 
moderately impaired; while recent and immediate memory was 
mildly impaired.  The examiner stated that the veteran was 
not capable of managing financial affairs and that her sister 
has been her payee since March 2007.  She last worked in 1998 
as an insurance clerk in a hospital clinic and reportedly 
left the position based on medical, physical, and psychiatric 
issues.  Prior employment included working at Texas 
Instruments on the assembly line and in a leadership 
position.  The diagnoses included severe, recurrent major 
depressive disorder and alcohol and cocaine dependence with a 
GAF score of 50 (current functioning).  The examiner added 
that there was not total occupational and social impairment 
due to mental disorder signs and symptoms.  However, the 
veteran had deficiencies in judgment, family relations, work, 
and mood, but not in thinking.  In a January 2008 addendum, 
the examiner stated that the veteran did not exhibit symptoms 
meeting the criteria for a diagnosis of PTSD as her symptoms 
of depression began in 1991 following the loss of her baby 
and the death of her father.  It was likely that the 
veteran's drinking exacerbated following the incidents in 
1991 with her increasing depression, but she did not become 
involved in cocaine use until approximately 1998-2000 
reportedly due to loneliness.  During the latter period, the 
veteran was unable to maintain employment.  She had been 
clean and sober for several months.  The prognosis was fair, 
with continued commitment to mental health and substance 
abuse treatment.  The examiner added that it did not appear 
that the veteran was legally mandated to obtain a payee, but 
rather sought one on her own.

During a February 2008 VA social and industrial survey, the 
veteran was neatly dressed.  She reported that she was quite 
tired and was experiencing a headache because she had to walk 
a great distance from the parking lot.  At that time, the 
veteran was trying to put her life in order.  She was 
participating in a rehabilitation/recovery program, in which 
she had been active since February 28, 2007.  The veteran was 
paying her rent and her bills, and had been showing great 
signs of being responsible for her debts and managing her 
finances.  But she felt that her ability to manage her 
finances was still a work in progress and was fine with 
having her sister manage her finances for now.  The veteran 
seemed secure in her current living arrangement and the 
rehabilitation program.  

In an April 2008 addendum, the October 2007 VA examiner 
reiterated the VA social worker's words from the social and 
industrial survey with regard to the veteran's competence to 
manage her VA benefits.  The veteran was relevant and 
coherent in responding to questions, during that interview, 
and was alert and oriented in all four spheres.  She seemed 
to be dealing with her sobriety in an appropriate and 
responsible manner.  Although she had the capacity to manage 
her finances, for VA purposes, she struggles with managing 
her personal debt because she has too little income to pay 
for debts that were incurred when she was abusing alcohol.  
Reportedly she is paying her debts off, one bill at a time.  
Her physical and mental health are not factors that affect 
her ability to pay her bills.  Her difficulty is with limited 
income.  Thus, both the VA social worker and the VA examiner 
opined that the veteran has the capacity to manage her 
benefits.

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

A. Major Depressive Disorder Prior to December 7, 2006

The veteran's major depressive disorder is currently 
evaluated as 30 percent disabling under Diagnostic Code 9434.  
The Board notes that psychiatric disabilities other than 
eating disorders are actually rated pursuant to the criteria 
of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The Board has considered the evidence of record in light of 
the criteria noted above, and finds that, prior to December 
7, 2006, the veteran's service-connected major depressive 
disorder is appropriately rated as 30 percent disabling.  
During the period in question, the veteran's GAF scores 
generally ranged from 55 to 65, with a low of 40 and a high 
of 80, indicating only moderate impairment.  Although 
November 2000 and September/October 2001 VA hospital records 
reflect a GAF score of 40 on admission and that the veteran 
had suicidal thoughts at the time of admission in November 
2000, her GAF score on discharge was 60, indicating only 
moderate social and occupational impairment.  The only other 
GAF score below 55 before December 7, 2006, when the veteran 
was hospitalized for substance abuse and depression, was an 
unexplained 41 in December 2001, soon after her discharge 
from the VA hospital.  At that time, she was described as 
neat in appearance, pleasant and cooperative.  And, although 
she was tearful at times, she quickly composed herself and 
demonstrated an ability to appropriately use emergency 
services.  Her affect was full range and appropriate to the 
situation.  The veteran was not in distress.  Cognition was 
normal, getting 30 of 30 right on a mini mental status 
examination.  Although she was angry because she got lost on 
her way to the VAMC, this was resolved over the course of the 
interview.  The veteran did report auditory hallucinations-
hearing her name called-and visual hallucinations-seeing 
spiders, but on examination there was no evidence of 
delusional behavior.  Moreover, the VA practitioner diagnosed 
history of depression at that time.  The overwhelming 
preponderance of the medical evidence of record indicates GAF 
scores and symptomatology consistent with no more than 
moderate impairment prior to her December 7, 2006 admission.  
In the absence of medical findings showing more severity, 
such as flattened affect, circumlocutory speech, panic 
attacks more than once a week, difficulty in understanding 
complex command, impaired judgment, thinking or memory, or 
total occupational and social impairment, a disability rating 
in excess of 30 percent is not warranted.  In general, her 
symptomatology was not manifested by obsessional rituals, 
spatial disorientation, neglect of appearance and hygiene, 
disorientation to time or place, delusions or panic attacks, 
homicidal ideation, or grossly inappropriate behavior so as 
to warrant a higher rating.

Following review of the record and examination of the 
veteran, the VA October 2002 examiner specifically found that 
her recurrent major depression caused mild to moderate 
occupational and social impairment, assigning a GAF score of 
55.  Similarly, the May 2006 VA examiner indicated that the 
veteran's depression was mild to moderate in impairment.  
This examiner noted that the veteran tended to overdramatize 
or overreact to perceived crises in her life, adding that 
decreased efficiency, productivity, reliability, and 
inability to perform work tasks was only during periods of 
stress and were mild or transient in nature.  (Emphasis 
added.)  Therefore, the Board finds that the preponderance of 
the competent evidence of record is against a rating in 
excess of 30 percent for major depressive disorder prior to 
December 7, 2006.

Thus, the overall medical evidence reflects a level of 
impairment most consistent with the criteria for the 30 
percent rating.  As the Board finds that the record presents 
no basis for assignment of more than a 30 percent rating for 
major depressive disorder prior to December 7, 2006, there is 
no basis for staged ratings of the disability pursuant to 
Hart during this period, and the claim for an increased 
rating must be denied.  In reaching these conclusions, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.§ 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
B.  Residuals of a Total Hysterectomy with Right Distal 
Salpingectomy

As noted above, in a November 1999 rating decision, the 
Winston-Salem RO recharacterized the veteran's service-
connected status post salpingectomy to include residuals of a 
total abdominal hysterectomy with history of right distal 
salpingectomy and dysfunctional uterine bleeding and anemia, 
assigning a 100 percent rating, effective October 1, 1998, 
and a 30 percent rating, effective February 1, 1999, under 
Diagnostic Code 7618.  The Rating Schedule provides ratings 
for removal of the uterus, including corpus.  A veteran is 
initially provided a 100 percent rating for three months 
after removal, and thereafter a maximal 30 percent rating.  
38 C.F.R. § 4.116, Diagnostic Code 7618.  Diagnostic Code 
7617 provides an initial 100 percent rating for three months 
after removal of the uterus and both ovaries and a 50 percent 
rating thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617 
(2008).

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent for the veteran's residuals of 
a total hysterectomy with right distal salpingectomy is not 
warranted.  The record shows the veteran was awarded and is 
presently receiving the highest possible rating for removal 
of the uterus without removal of both ovaries.  Although, she 
previously had the right fallopian tube removed, there is no 
evidence that her October 1998 hysterectomy included removal 
of the ovaries.  There is no basis for a higher or separate 
schedular rating.  This is especially so here, in light of 
the December 2006 denial of the veteran's claim for service 
connection for urinary incontinence as secondary to the 
veteran's residuals of her October 1998 hysterectomy.  
Therefore, the Board finds that the preponderance of the 
competent evidence of record is against a rating in excess of 
30 percent for a total abdominal hysterectomy with a history 
of right distal salpingectomy and there is no basis for 
staged ratings of the disability pursuant to Hart.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 53-56.  
Accordingly, the claim for an increased rating for a total 
abdominal hysterectomy must be denied.

C.  Varicose Veins of the Left and Right Legs

The veteran's service-connected varicose veins of the left 
and right legs are separately evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under that diagnostic code, a 10 
percent rating is warranted for varicose veins where there is 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the medical evidence has 
consistently reflected that there is no evidence of stasis 
pigmentation or eczema.  Although the veteran has complained 
of intermittent cramping and swelling, the actual medical 
records indicate the symptoms of her service-connected 
varicose veins of the left and right legs are easily relieved 
by elevation of her legs, as contemplated in the current, 
separate 10 percent ratings.  The objective medical evidence 
does not show persistent edema that is incompletely relieved 
by elevation of the extremity, as required to meet the 
criteria for an increased rating.  Rather, the varicose veins 
of both legs have been manifested by no more than 
intermittent edema or aching and fatigue in the legs after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremities or compression hosiery.  Such 
supports the current 10 percent ratings for varicose veins of 
the left and right legs under the rating criteria.  As the 
preponderance of the evidence is against the an increased 
rating, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied and there is no basis for staged 
ratings of the disability pursuant to Hart.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56.

D.  Costochondritis

With respect to the veteran's claim of entitlement to an 
increased rating for costochondritis, she is currently 
evaluated at 10 percent for limitation of motion of the 
affected part, rated by analogy to limitation of motion of 
the dorsal spine prior to September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5021 and 5291 (2002).  
Effective September 26, 2003, the regulations were amended, 
providing a general rating formula for diseases and injuries 
of the spine.  The general formula provides for evaluation of 
limitation of the entire thoracolumbar, rather than the 
individual dorsal segment.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).  Although the RO has not evaluated 
the veteran under the new regulations, the Board finds that 
there is no prejudice to the veteran as, for the reasons 
discussed below, her disability is more appropriately 
evaluated under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5321.

In this regard, the Board notes that 38 C.F.R. § 4.73, 
Diagnostic Code 5321 provides for a maximum 20 percent rating 
for severe or moderately severe impairment of the muscles of 
respiration (the thoracic group).  Moderate impairment 
warrants a 10 percent rating and slight impairment is rated 
as noncompensable.  Given that the service-connected 
costochondritis disability appears to primarily effect the 
muscles of the chest, and there is no indication of 
associated limitation of the thoracolumbar spine, the Board 
finds that the veteran is more appropriately evaluated under 
the provisions of Diagnostic Code 5321.  Moreover, as her 
costochondritis essentially only involves the muscles of the 
chest, no other diagnostic criteria, such as the criteria for 
respiratory disorders, are applicable.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Further, the Board notes that the veteran is separately 
service connected for low back strain, myofascial pain 
syndrome, and has been assigned a 10 percent disability 
rating.  The Board points out that evaluation of the same 
disability under various diagnoses is to be avoided, as is 
the evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  As such assigning a 
separate rating due to limitation of motion for the thoracic 
spine for the veteran's costochondritis would violate the 
anti-pyramiding provisions of 38 C.F.R. § 4.14. 

Review of the medical evidence shows that the veteran has 
reported mild or minimal tenderness in the costochondral 
region of both sides of her chest.  A March 2000 VA GYN 
follow-up shows that the veteran's left-sided chest pain had 
improved.  Objective findings show no more than mild 
costochondritis at the costochondral junction on both sides 
of the sternum.  Therefore, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for costochondritis, as there is no 
indication that there is more than moderate impairment to the 
muscles of the chest, and there is no basis for staged 
ratings of the disability pursuant to Hart.  38 C.F.R. § 4.7, 
4.73, Diagnostic Code 5321.

In reaching the above decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not an 
approximate balance of the positive evidence with the 
negative evidence to permit a more favorable determination 
than that which has been set forth herein.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56.

E.  Abdominal Laparotomy Scars

The rating criteria for skin disorders were revised twice 
during the pendency of this appeal, effective August 30, 2002 
and effective October 23, 2008.  Even though the criteria 
have been rephrased, the elements to be considered in 
determining the degree of disability of the veteran's 
service-connected abdominal laparotomy scars are essentially 
unchanged.  The Board finds that its consideration of both 
the revised and old criteria is therefore not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim for an increased rating was 
filed prior to August 30, 2002 and October 23, 2008, the 
Board will consider the regulations in effect both prior to 
August 30, 2002 and since October 23, 2008.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3-
2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The RO designated Diagnostic Code 7805 for rating the 
veteran's post-operative scarring, and assigned a 
noncompensable (0 percent) rating because the veteran does 
not meet the criteria for a compensable rating pursuant to 
that diagnostic code.  See 38 C.F.R. § 4.31.  The Board 
notes, however, that the evidence of record does not even 
suggest that the veteran suffers from any impairment of 
function associated with her scars that would warrant rating 
the residual scarring under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).

Under the former criteria, a superficial scar which is poorly 
nourished, with repeated ulceration, is rated a maximum 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A superficial scar that is tender and painful on 
objective demonstration also is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

Under the revised criteria effective August 30, 2002, 
Diagnostic Code 7802 is for rating scars other than the head, 
face, or neck that are superficial, that cover an area(s) of 
144 square inches or greater; and provides for only a maximum 
10 percent rating.  A superficial scar is one not associated 
with underlying soft tissue damage.  Such is also the case 
with Diagnostic Code 7803, for rating unstable superficial 
scars, or scars where there is frequent loss of covering of 
skin over the scar; this diagnostic code also authorizes only 
a maximum 10 percent rating.  A superficial scar which is 
painful on examination is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804 (effective August 30, 2002).  Scars may continue to also 
be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

Effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are superficial 
and nonlinear covering areas of 144 square inches (929 sq. 
cm.) or greater are rated a maximum 10 percent disabling 
under Diagnostic Code 7802.  Diagnostic Code 7803 has been 
eliminated as of October 23, 2008.  Scars that are unstable 
or painful receive a compensable rating under Diagnostic Code 
7804.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Unlike, 
prior to October 23, 2008, Diagnostic Code provides for 
higher compensable ratings for multiple unstable or painful 
scars.  Under Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent  rating; three or 
four scars that are unstable or painful warrant a 20 percent 
rating; and five or more scars that are unstable or painful 
warrant a maximum 30 percent  rating.  Other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under 
Diagnostic Code 7805, under which any disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800-
7804 are evaluated under an appropriate diagnostic code.  38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective October 
23, 2008).

The medical evidence demonstrates that the veteran does not 
have any current complaints regarding her abdominal scarring, 
which covers an area of less than 144 square inches, and does 
not receive treatment for the scars.  There is no evidence 
that the scars are poorly nourished, unstable, or have 
repeated ulceration, and no evidence of pain related to the 
scarring.  Reports of VA examinations show that the scarring 
is well healed and that there is no limitation of function 
due to it.  During a January 1999 VA scar/muscle examination, 
the veteran reported that the scarring was healed and was no 
longer sore.  Hence, the Board finds that a compensable 
rating is not warranted for abdominal laparotomy scars under 
Diagnostic Codes 7802, 7803, 7804, or 7805, under either the 
revised or former rating criteria.

As the preponderance of the evidence is against the claim for 
an increased rating for  abdominal laparotomy scars, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied, and there is no basis for staged ratings of the 
disability pursuant to Hart.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.



F.  Tension/Vascular Headaches 

Prior to October 6, 1998, the veteran's tension/vascular 
headaches were rated by analogy to migraine headaches under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
A 10 percent rating for migraine headaches required 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
required characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 
maximum 50 percent evaluation required very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.

In the claim for an increase submitted in October 1998, the 
veteran's attorney did not provide additional details, or 
indications, of whether her headaches had worsened.  He did 
not allege that her headaches caused prostrating attacks, but 
only asked that an examination be provided to ascertain their 
present status.

During a September 1996 VA mental disorders examination, the 
veteran reported that she used to have at least two or three 
headaches a week or more often.  They were so severe that she 
would have to go to bed and she got no relief from 
medication.  Since being placed on medication in August 1996, 
she had not had headaches for two weeks and that such 
headaches were now diagnosed as sinus headaches.  The VA 
examiner indicated that the veteran appeared to be only 
mildly impaired due to her headaches because of her medical 
compliance.

VA treatment records dated from October 1997 to October 6, 
1998, show that, following a fall down the stairs in late 
October 1997, the veteran complained of an increase in 
headaches with dull pain from the left side of the neck to 
the left eye, in November 1997.  Examination of the ear, nose 
and throat and the vascular system was essentially normal.  
The impression was migraine.  During a June 1998 VA 
outpatient visit, the veteran complained of migraines for 
three weeks, indicating that over-the-counter drugs provided 
full relief.  The VA physician noted that the veteran had a 
history of migraine headaches, that she had a similar 
headache-pressure around head-at the time of the visit, and 
that ENT and neurological examination was normal.  The 
impression was migraine headache with no improvement with 
Immitrex.  Fioricet was prescribed.  It was not until a 
January 1999 VA neurological examination that the veteran 
reported that she had severe headaches two to three times a 
week, and that she was confined to her bed during these 
attacks.  The medical treatment reports show that the veteran 
consistently used over-the-counter drugs or prescription 
medication for relief, but fail to show that she had 
characteristic prostrating attacks averaging one in two 
months over the last several months during the year prior to 
October 6, 1998, so as to warrant a compensable, 10 percent 
rating.  Hence, the Board finds that a compensable rating is 
not warranted for tension/vascular headaches under Diagnostic 
Code 8100.

As the preponderance of the evidence is against the claim for 
an increased, compensable rating for tension/vascular 
headaches, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied, and there is no basis for staged 
ratings of the disability prior to October 6, 1998, pursuant 
to Hart.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-
56.

G.  Extraschedular Rating

Finally, the Board finds that the evidence, during the time 
period in question, does not present such an exceptional or 
unusual disability picture "as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing in the record on 
appeal that the veteran's service-connected disabilities, 
either alone or together, caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In this regard, the Board notes that the 
veteran was hospitalized only twice for depression for less 
than two weeks at a time, prior to December 7, 2006; and she 
was not hospitalized for treatment of the other service-
connected disabilities in issue.  The Board acknowledges that 
the veteran received disability compensation from SSA during 
the time period in question.  In an October 2003 decision, an 
ALJ determined that she was disabled only for the period from 
November 1, 2000 through May 28, 2002, due to obesity, 
depression, anxiety, headaches, varicose veins of the lower 
extremities, and chronic musculoskeletal pain.  However, the 
Board notes that the veteran is not service connected for 
either obesity nor right knee pain, and that the standards 
for qualifying for disability due to unemployability are 
different under SSA regulations.  

As such, none of the disabilities on appeal has been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Earlier Effective Date

In a September 1997 rating decision, the Roanoke RO awarded 
service connection for headaches and assigned an initial 
noncompensable disability rating, effective July 13, 1995, 
the date of her original service-connection claim.  The 
veteran did appeal this decision.  Subsequently, in a 
November 2004 rating decision, the Roanoke RO implemented the 
Board's July 2004 decision and assigned a 50 percent rating 
for tension/vascular headaches, effective October 6,1998, the 
date of receipt of the veteran's claim for an increased 
rating.  The veteran contends that she should be awarded an 
earlier effective date for her 50 percent rating.

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper v. Brown, 10 
Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file an NOD with 
a determination by the agency of original jurisdiction (here, 
the RO) within one year from the date that that agency mails 
notice of the determination to him or her.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103.

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Under the provisions of 38 C.F.R. § 3.157(a), the effective 
date of pension or compensation benefits (such as a claim for 
increase or to reopen) will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  VA 
or uniformed services medical records may form the basis of 
an informal claim for benefits where a formal claim for 
service connection has already been denied or allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

The Board has carefully reviewed the evidence of record and 
finds that the claim for an effective date earlier than 
October 6, 1998, for the award of a 50 percent rating for 
tension/vascular headaches, must be denied.

In considering whether there are any pending claims prior to 
October 6, 1998, pursuant to which a 50 percent rating could 
be granted, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim that could be interpreted to be a formal or 
informal claim for benefits.  See Servello, 3 Vet. App. at 
198.

As noted above, a September 1997 rating decision awarded 
service connection for headaches and assigned an initial 
noncompensable disability rating, effective July 13, 1995, 
the date of her original service-connection claim.  Later the 
same month, the RO notified the veteran of this decision and 
her appellate rights; she did not appeal this decision.  As 
the veteran did not submit an NOD with regard to the 
disability rating assigned or otherwise appeal the September 
1997 rating decision, it became final and provides no basis 
for the award of the benefits in question.  In other words, 
given the final, prior denial-and in the absence of any 
clear and specific allegation, or evidence upon which to base 
a finding, of clear and unmistakable error (CUE) in that 
decision (see 38 C.F.R. § 3.105(e))-a 50 percent rating for 
headaches, is legally precluded prior to the date of issuance 
of the September 1997 rating decision.  See 38 C.F.R. §§ 
20.302, 20.1103.

Subsequently, on October 6 1998, the veteran's former 
attorney filed a claim for an increased (compensable) rating 
for her headaches.  In a November 1999 rating decision, the 
Winston-Salem RO, in pertinent part, denied the veteran's 
increased rating claim.  In February 2000, the veteran's 
attorney filed an NOD with regard to the denial of a 
compensable rating for headaches.  In August 2000, the RO 
issued an SOC confirming its earlier denial continuing the 
noncompensable rating.  Later the same month, the veteran's 
former attorney perfected an appeal to this issue.  On 
appeal, in a July 2004 decision, the Board granted a 50 
percent rating for headaches.  Subsequently, in a November 
2004 rating decision, the Roanoke RO implemented the Board's 
decision and assigned a 50 percent rating for 
tension/vascular headaches, effective October 6,1998, the 
date of receipt of the veteran's claim for an increased 
rating.  Later the same month, the veteran's former attorney 
filed an NOD with the effective date assigned and later 
perfected an appeal with regard to this issue following 
issuance of an SOC in December 2004.

The claims file reflects no communication from the veteran 
between the September 1997 rating decision and the October 
1998 claim that could reasonably be construed as a claim for 
an increased rating for headaches.  In fact, no 
correspondence from the veteran or her former attorney was 
received between September 5, 1997 and October 6, 1998.  
Thus, there is no evidence that reflects the veteran's intent 
to apply for an increased (compensable) rating at any time 
period pertinent to the receipt of the claim on October 6, 
1998.

In this case, to warrant an earlier effective date, there 
must also be evidence that shows the veteran's headaches met 
the criteria for a 50 percent rating within the year prior to 
October 6, 1998.

During a September 19, 1996 VA mental disorders examination, 
the veteran reported that she used to have at least two or 
three headaches a week or more often.  However, since being 
placed on medication in August 1996, she had not had 
headaches for two weeks and that such headaches were now 
diagnosed as sinus headaches.  The VA examiner indicated that 
the veteran appeared to be only mildly impaired due to her 
headaches because of her medical compliance.  This evidence 
does not help the veteran, as it shows an improvement in her 
service-connected headaches.

VA treatment records do reflect that the veteran complained 
of an increase in headaches with dull pain from the left side 
of the neck to the left eye, in November 1997, following a 
fall down the stairs in late October 1997, and that, during a 
June 1998 VA outpatient visit, the veteran complained of 
migraines for three weeks, indicating that over-the-counter 
drugs provided full relief.  However, it was not until a 
January 1999 VA neurological examination that the veteran 
reported that she had severe headaches two to three times a 
week, and that she was confined to her bed during these 
attacks.  After September 5, 1997, this is the first time 
that the evidence of record shows that the veteran had an 
ascertainable increase in her headache disability so as to 
warrant a compensable rating due to prostrating attacks.  The 
mere presence of medical evidence does not, however, 
establish an intent on the part of the veteran to seek an 
increased rating for headaches.  The Court has held that the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

There is no provision for assigning an effective date prior 
to date of claim when there is no evidence that can support 
an ascertainable degree of impairment within one year prior 
to date of claim.  The statute is clear and unambiguous.  If 
an increase in disability is shown within one year prior to 
date of claim, whether formal or informal, then the effective 
date can be earlier than the date of claim.  See 38 U.S.C.A. 
5110(b)(2).  However, if an increase in disability cannot be 
factually ascertainable within one year prior to date of 
claim, then the effective date is the date of claim.  See 38 
U.S.C.A. 5110(a).  Accordingly, an effective date earlier 
than October 6, 1998, for the award of a 50 percent rating 
for the veteran's service-connected headaches is legally 
precluded.  Regrettably, there is no statute or regulation 
that would allow for an earlier effective date.

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than October 6, 1998 for the award of a 50 percent 
rating for the veteran's service-connected headaches is 
warranted.  There is no doubt to be resolved in the veteran's 
favor.  See Gilbert, 1 Vet. App. at 55.


ORDER

A rating in excess of 30 percent for major depressive 
disorder prior to December 7, 2006, is denied.

A rating in excess of 30 percent for residuals of a total 
abdominal hysterectomy with history of right distal 
salpingectomy and dysfunctional uterine bleeding and anemia, 
since February 1, 1999, is denied.

A rating in excess of 10 percent for left leg varicose veins 
is denied.

A rating in excess of 10 percent for right leg varicose veins 
is denied.

A rating in excess of 10 percent for costochondritis is 
denied.

A compensable rating for abdominal laparotomy scars is 
denied.

A compensable rating for tension/vascular headaches prior to 
October 6, 1998, is denied. 

An effective earlier than October 6, 1998 for a 50 percent 
rating for tension/vascular headaches is denied.


REMAND

The Board finds that additional RO action on the claims 
remaining on appeal is warranted.

The Board notes that the record shows that, on December 7, 
2006, the veteran was hospitalized for depression and 
substance abuse.  Subsequently, on February 28, 2007, the 
veteran was admitted to the VA inpatient SARRTP for cocaine, 
alcohol and nicotine dependence and, following completion of 
this program, she was admitted to the substance abuse day 
treatment center at the Hampton VA domiciliary.  In a January 
2008 addendum, the October 2007 VA mental disorders examiner 
stated that it was likely that the veteran's drinking 
exacerbated following the incidents in 1991 with her 
increasing depression, but she did not become involved in 
cocaine use until approximately 1998-2000 reportedly due to 
loneliness.  During the latter period, the veteran was unable 
to maintain employment.  This examiner also indicated that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  

The Board observes that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), 
the United States Court of Appeals for the Federal Circuit 
held that 38 U.S.C.A. § 1110 (West 2002) does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability (for example, 
depression), or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Moreover, when it is not possible to separate 
the effects of a service-connected psychiatric disorder from 
a nonservice-connected psychiatric disorder, 38 C.F.R. 
§ 3.102 (requiring favorable resolution of reasonable doubt), 
dictates that all signs and symptoms be attributed to the 
service-connected psychiatric disorder.  Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam).  Thus, the Board 
finds that a remand is necessary for an examination to 
determine whether the veteran's alcohol and/or drug abuse is 
evidence of increased severity of her service-connected major 
depressive disorder and, if not, whether it is possible to 
separate the effects of such abuse and any other nonservice-
connected psychiatric disorder from the symptomatology 
attributed to her depressive disorder.  Moreover, the Board 
notes that the issue of an increased rating for the veteran's 
depressive disorder since December 7, 2006, is inextricably 
intertwined with her claim for a TDIU and a Board decision on 
the TDIU at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2008).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

In this case, the veteran does meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as service connection is in 
effect for multiple disabilities with tension/vascular 
headaches rated as 50 percent disabling; and a combined 
disability rating of 80 percent or more since February 1, 
1999.  However, the remaining question is whether the 
veteran's service-connected disabilities, either alone or 
together, in fact, render her unemployable.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16.

The last VA examinations to address whether the veteran was 
unemployable due to service-connected disabilities were 
performed in May 2006, prior to grant of service connection 
for low back strain, myofascial pain syndrome, in a March 
2007 rating decision.  Thus, another examination is needed to 
determine whether one or more of the veteran's service-
connected disabilities render her unemployable, without 
consideration of any nonservice-connected disabilities.  The 
veteran is hereby advised that, failure to report to any 
scheduled examination, without good cause, shall result in a 
denial of the claims for an increased rating for major 
depressive disorder and for a TDIU.  See 38 C.F.R. § 3.655 
(2008).  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  Here, in a March 2006 SOC, the RO requested that 
the veteran complete and return an enclosed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, so that VA would have information concerning 
her past employment.  But the RO has not received a completed 
form from the veteran.  The RO's notice letter to the veteran 
should ask that she complete a VA Form 21-8940 and explain 
that she has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The Board points out that 
the veteran is receiving treatment at the Hampton VAMC, with 
the last record dated November 13, 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the Asheville 
VAMC, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims remaining on appeal.  The RO's 
adjudication of the claims should include consideration of 
all evidence added to the record since the RO's last 
adjudication of the claims.  The RO should also document its 
continued consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to the Hart 
decision, cited to above, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Hampton VAMC since 
November 13, 2007.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
her representative, a letter requesting 
that the veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the increased 
rating and TDIU claims remaining on 
appeal.  In particular, the RO should 
specifically request that the veteran 
complete and submit a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, so 
that VA will have information concerning 
her past employment.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the veteran should 
be afforded VA psychiatric and other 
appropriate examination(s), by 
physicians, at a VA medical facility, to 
determine the nature and extent of all 
pathology, which may be present, 
pertaining to her service-connected 
disabilities and their effect on her 
daily life and employability.  All 
appropriate tests and studies (to include 
any radiological and neurologic studies, 
deemed necessary) should be accomplished 
(with all findings made available to the 
requesting examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The entire claims file must be 
sent to the examiner(s) for review and 
the examiner(s) should acknowledge such 
review in the examination report(s) or in 
an addendum to the report.

Psychiatric examination - The psychiatric 
examiner should render specific findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's service-connected major 
depressive disorder, and an explanation 
of what the score means.  The examiner 
should specifically comment upon the 
impact of this condition on her 
employability, either alone or in 
conjunction with the veteran's other 
service-connected disabilities-
tension/vascular headaches; residuals of 
a total abdominal hysterectomy with 
history of right distal salpingectomy, 
dysfunctional uterine bleeding and 
anemia; costochondritis; varicose veins 
of both lower extremities; low back 
strain, myofascial pain syndrome; and 
abdominal laparotomy scars.

The psychiatric examiner should also 
offer opinions as to whether: (1) any 
alcohol and/or drug abuse disability is 
evidence of an increased severity of the 
veteran's service-connected major 
depressive disorder, and (2) it is 
possible to distinguish the symptoms and 
effects of the veteran's service-
connected major depressive disorder, from 
those attributable to any nonservice-
connected psychiatric disability (to 
include PTSD, and/or any other diagnosed 
disorder to include substance abuse).  If 
it is not medically possible to do so, 
the psychiatric examiner should clearly 
so state, indicating that the above-noted 
findings are indicative of the veteran's 
overall psychiatric impairment.

Finally, the other examiner(s) must offer 
an opinion as to whether, without regard 
to the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (50 percent or 
greater probability) that any of the 
veteran's service-connected 
disabilities-tension/vascular headaches; 
residuals of a total abdominal 
hysterectomy with history of right distal 
salpingectomy, dysfunctional uterine 
bleeding and anemia; costochondritis; 
varicose veins of both lower extremities; 
low back strain, myofascial pain 
syndrome; and abdominal laparotomy 
scars-either alone or together with her 
other service-connected disabilities (to 
include her major depressive disorder), 
render(s) her unable to secure or retain 
substantially gainful employment. 

The examiner(s) must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report(s).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for an 
increased rating for major depressive 
disorder since December 7, 2006, and for 
a TDIU, in light of all pertinent 
evidence and legal authority.  The RO 
should document its consideration of 
whether "staged rating," pursuant to the 
Hart decision, cited to above, is 
warranted.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


